Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 03/01/2022 has been entered. Applicant’s amendments to the Drawings and Specification have overcome the previous objections set forth in the Non-Final Office Action mailed 09/01/2021.  The examiner will address applicant's remarks at the end of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 - 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.

For Step 1 of the eligibility analysis, the claims recite a method and an apparatus, therefore, the claims fall into a statutory category.  

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of marketing or sales activities for intellectual content; which is a commercial or legal interaction. This is categorized as a certain method of organizing human activity grouping of abstract idea.  The claims further recite the abstract idea of sharing content among a plurality of users.  This is a social activity and is illustrative of managing personal behavior or relationships or interactions between people.  Therefore, these actions are also categorized as a certain method of organizing human activity grouping of abstract idea.  

Claim 17, which is illustrative of claims 25 and 34, defines the abstract idea by the elements of:
A method for communicating intellectual contents, the method comprising: collecting registration data of a search user or an advertising user; 
transmitting the registration data and saving the registration data; 
collecting access data of a search user or an advertising user; 
logging in by verifying the match between the registration data and the access data for the search user or the advertising user; 
collecting multimedia contents; 
transmitting the multimedia contents and saving the multimedia contents; transmitting the multimedia contents and loading the multimedia contents; Page 3 of 17Appln. No. 16/635,045 Amendment dated March 1, 2022
compulsorily acceptance of a confidentiality (non-disclosure) agreement from the search user in respect only of the multimedia contents visible to the search user, and generating a history of the multimedia contents including at least one date of posting each multimedia content and saving the history of the multimedia contents, wherein the method comprises a step of sharing, the notice board among a plurality of users, so that a plurality of users can access the notice board to edit the contents thereof, and wherein the method further comprises certification of modification, said certification of modification comprising: receiving a request for a time stamp from a user, generating a file in non-editable format including the contents inserted in the notice board, with the time stamp including a date and a time of the content sharing, and receiving a signature from the user who has modified the notice board to link the property of the intellectual content to a specific person.
These claims describe the actions used to share intellectual content among several users. They are descriptive of marketing or sales activities among these users; as well as the several interactions required to share, modify, and generate the content; therefore, they recite the certain methods of organizing human activity group of abstract idea.

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
A remote server;
a client device including a screen;
an input device;
a control unit;
a plurality of modules;
a communication network; and,
a modem.
These additional elements simply instruct one to practice the abstract idea of marketing or sales activities and interactions between people utilizing a server, devices, a control unit, a network, a modem, and a plurality of modules to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f).  These components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component.  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner and defined by the 2019 PEG.

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion.

Dependent claims 18 – 20, 26, 27, 33, and 36, contain further embellishments to the same abstract idea found in claims 17, 25, and 34. Recitations to data or content and filtering of the data, as well as advertising the content are core facets of the intellectual content communicated (shared).  Furthermore, they are further computer implementations (module to…) for performing the abstract idea and do not lend eligibility to the claims under Step 2A, Prong 2, or under Step 2B as discussed above, with the rationale being that set forth in 2106.05(f).  

Dependent claims 21, 22, and 28 – 30, contain further embellishments to the same abstract idea found in claims 17 and 25. Recitations to alerts, scheduling, notifications, and messages are basic tasks included in the communicating of intellectual content.  Furthermore, they are further computer implementations (module to…) for performing the abstract idea and do not lend eligibility to the claims under Step 2A, Prong 2, or under Step 2B as discussed above, with the rationale being that set forth in 2106.05(f).

Dependent claims 23, 24, 31, and 32, contain further embellishments to the same abstract idea found in claims 17 and 25. Recitations to negotiating and consultancy are core aspects of the sales or marketing activities recited. Furthermore, they are further computer implementations (module to…) for performing the abstract idea and do not lend eligibility to the claims under Step 2A, Prong 2, or under Step 2B as discussed above, with the rationale being that set forth in 2106.05(f).

Dependent claim 35 contains further embellishments to the same abstract idea found in claim 34. A recitation to a digital signature is a further embellishment of the sales activities recited. The signature is an endorsement by one of the users – a participant in the activity. Furthermore, this claim does not contain anything that is considered to an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.
Therefore, for the reasons cited above, claims 17 – 36 are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17 – 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20120265701), hereinafter, Thomas; in view of Hart (20170032455), hereinafter, Hart; further in view of Graham (US 20140164262), hereinafter, Graham.
Regarding claims 17, 25, and 34, Thomas discloses a platform for merchandising intellectual (IP) property. Thomas’ system utilizes a server, a screen, at least two client devices, instructions, and non-transitory computer-readable medium when detailing the system throughout. Specifically, Thomas discloses “System 100 facilitates interaction between a user 105 and IP marketplace 115 through, in various embodiments, client 110 with a network connection to an Internet server 125,”, at [0033]; and, “computer program instructions may also be stored in a computer-readable memory (or "computer readable medium") that can direct a computer or other programmable data processing apparatus to function in a particular manner”, at [0065.] See also [Fig. 1B.] Thomas details the at least two client devices when adding “client 110 is configured to facilitate input, receipt, presentations, analysis and/or review of information relating to IP assets, merchandising of IP assets and facilitating IP transactions. Client 110 includes any device (e.g., personal computer) which communicates (in any manner discussed herein) with IP marketplace 115 via any network discussed herein.” See [0040.]
Thomas method discloses registration, collecting access data, verifying the data, a notice board, and compulsorily collecting NDAs throughout. First, Thomas notes, “the system provides a marketplace for interested buyers and sellers to engage in IP transactions”, at [0019.] Thomas describes users as “User 105 may include any buyer, seller, IP owner, individual, customer, group of individuals, charity, cardholder, business, entity, government organization, software and/or hardware that utilizes system 100 or accesses system 100 functionality. User 105 may include, for example, a potential buyer of IP assets, a full member of the IP marketplace, a partial member, a service provider, etc.”, at [0039.] Thomas adds, “users 105 (i.e., "members") are registered as IP owners, customers interested in obtaining the rights to IP and/or service entities (e.g., lawyers, bankers, accountants, technology partners etc.)”, and, “Marketplace 115 also allows licensed partners the right (e.g., within certain geographic regions) to offer, negotiate and consummate membership agreements and the like, for participants to transact on and use the site.” See [0072.] Finally, “Participants in the online marketplace may include both member and non-member sellers, buyers and service providers. These participants interact with the IP marketplace platform via user interfaces.” See [0032.] Verification and access data are detailed by “Internet server 125 employs authentication server 130 to validate credentials, assign proper permissions, and retrieve preferences information for authorized user's 105 of IP marketplace 115.” See [0033, 0049 and 0070.]
Thomas’s system now advertises and transmits the multimedia contents when describing how the IP Marketplace collects and shares IP data. “A user 105 logs in to IP Marketplace 115 and indicates the desire to enter information regarding an IP asset. IP MATE 147, in conjunction with IP asset database 150 and workflow engine 148, determines a template that will be used to collect standardized information regarding the IP asset. "Standardized", as used herein, may include a template that includes one or more common questions or information requests from multiple users”, at [0073], and “The responses include IP documentation (forms, documents, data, etc.) for an IP asset”, at [0076.] Also, “A project overview data structure summarizes the IP asset that user 105 (e.g., an IP owner) is considering for license/sale . . , the tasks involved may include, creating a marketing package (e.g., information sheets, brochures, demonstrations, etc.) for the IP asset, cataloging the IP asset to systematically package (e.g., combine assets into a portfolio) and characterize the IP (by industry, index, subject matter, etc.) to prepare it for potential sale, and managing data access permissions for users 105 (e.g., a potential buyer) wishing to receive additional information regarding the IP asset”, at [0080.]
Transmitting the contents occurs within the system and is described as “IP asset IP marketplace 115 enables marketing IP assets via the internet and management of the contract process for the purpose of selling IP rights. In various embodiments, data stored in IP asset database 150 may be deemed as public due to the fact that such data may be published for the purpose of selling IP. IP marketplace 115 enables both open access publishing and controlled publishing”, at [0081.] Thus, a registered user has created a media product and transmitted the product to other users via the system.
Lastly, Thomas adds, “a user may wish to grant a technical expert access to technical documentation for a digital product while keeping such data/information hidden from a marketing consultant. Furthermore, an investor who is subject to a non-disclosure agreement (NDA) may be granted full access to all the data stored in IP asset database 150 for a particular digital product. In addition, “upon receipt of a data request, permissions are verified by IP MATE 147 and/or a web-service invoked by IP Marketplace 115. Permissions may be associated with the IP documentation and other data stored for an IP asset. " See [0132.]

Not disclosed by Thomas is wherein the control unit, upon execution of the registration module by the search user, requires compulsorily acceptance of a confidentiality (non-disclosure) agreement from the search user in respect only of the multimedia contents visible to the search user during execution of the notice board module.
However, Hart discloses (“… the IP holder provides users with one of two or more different access levels to system information depending on an authorization level of the user.”), at [0149]; (“…a second access level provides bidder information to registered users who sign an NDA and have completed the steps necessary for eligibility to bid on active auctions. For example, the steps to become an eligible bidder comprises one or more of reading terms and conditions, understanding terms and conditions, agreeing to terms and conditions, . . . For example, bidder information comprises one or more of NDA-level files and NDA-level information.”), at [0152]; and, (“The featured auctions box 1430 again comprises the active auctions box 1440 and the upcoming auctions box 1450. The UI 1500 further comprises a no-NDA warning box 1510. For example, the no-NDA warning box 1510 comprises a notice to the user reading, “You must complete an NDA form to view auction activity.”), at [0190]. 
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to require an NDA per the method of Hart within Thomas’ system and method of merchandising intellectual (IP) property because this ensures the intended result of protecting the original owner from improper usage or disclosure.   

Not disclosed by Thomas is wherein the method comprises a step of sharing, though the control unit of the remote server, the notice board module among a plurality of users, so that a plurality of users can access the notice board module from remote computer devices to edit the contents thereof, and wherein the method further comprises certification of modification, said certification of modification comprising: receiving a request for a time stamp from a user, generating a file in non-editable format including the contents inserted in the notice board, with the time stamp including a date and a time of the content sharing, and receiving a digital signature from the user who has modified the notice board to link the property of the intellectual content to a specific person.
However, Graham discloses a system and method for management of intangible assets that incorporates time stamps as follows. First, “The message digest can be time stamped with an atomic clock calibrated server to ensure that the intangible asset, or asset portfolio has not been altered and was created at the time it was created.” See [0053.] Next, “a time stamped message digest of their documents that establishes an irrefutable record of what the user sent to the trusted third party for innovate and when they sent it”, at [0102.] Finally, “An audit trail is also maintained of all access and the initial registration of any asset or subsequent version of the asset has a very strong attestation trail that includes a message digest (digital fingerprint) of all innovation related data and metadata as well as a time stamp from a calibrated and authenticated server.”  See [0285 and Fig. 6.]
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to use Graham’s method of using a time stamp with Thomas’ system and method of merchandising intellectual (IP) property because this leads to proof of original ownership, which is the core of IP merchandising. Graham understood that much of patent litigation comes down to who thought of what and when, and documented this important fact.

Regarding claims 18 and 26, the combination of Thomas, Hart, and Graham discloses all the limitations of claims 17 and 25, above.  Thomas further discloses filter contents when detailing user-initiated parameters and describes “Filtering may occur automatically or in response to a user-initiated command”, at [0161]; and, “An IP channel guide interface presents data in useful and relevant ways to the user, including sorting and filtering data and providing intelligent suggestions to the user.” See [Abstract, 0002, and 0161.]  Thomas adds, “IP Marketplace 115 includes a sophisticated search engine to enable customized, granular searching of all (or any portion of) the content available via IP Marketplace 115, IP MATE 147, IP asset database 150, along with the associated systems and IP Marketplace 115 database,” at [0094.]
Regarding claim 19, the combination of Thomas, Hart, and Graham discloses all the limitations of claim 17, above.  Not disclosed is checking the multimedia contents to verify that the multimedia contents collected are original compared to the multimedia contents already saved in the remote server.
However, Graham discloses a system and method for management of intangible assets (patents, trademarks, copyrights, trade secrets, etc.) Specifically, Graham’s system and method “establish an incontrovertible evidence trail that the user had created a certain document at a certain time (and the ideas described within it)”, at [0108.]  Graham adds, “The system creates a timeline for each innovation in which the user can review date of the original innovation, it's witnessing and subsequent annotations or new versions”, at [0252]; and, “A feature only available to the authors of an innovation is to create a new version of the innovation (while maintaining the original which is vital in the event of a patent dispute)”, at [0258.]
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to use Graham’s method of saving an original invention with Thomas’ system and method of merchandising intellectual (IP) property because this leads to proof of original ownership, which is the core of IP merchandising. In other words, only the original owner can advertise the IP as per the instant application, if they are indeed the original owner. Graham’s method assures this.

Regarding claims 20 and 27, the combination of Thomas, Hart, and Graham discloses all the limitations of claims 17 and 25, above.  Thomas further discloses a preview module where the multimedia contents are only partly loaded and load the multimedia contents in their entirety when detailing the marketing and management aspects of the system and method. Thomas describes various features meant to limit a viewer’s capabilities congruent with the instant application in the Specification, on page 12 as, “[p]artly means that the multimedia content is displayed in a way as not to allow the intellectual content to be reproduced. This allows the search user to partly assess the contents of the remote server before subscribing to the registration data.”
Thomas explains, first, “In order to control access to components of IP marketplace 115, Internet server 125 may invoke authentication server 130 in response to user 105 submissions of authentication credentials received at Internet server 125 from client 110”, at [0049.] Thomas adds security levels that “may, for example, be configured to permit only certain individuals, levels of employees, companies, or other entities to access data sets, or to permit access to specific data sets based on the transaction, merchant, issuer, user or the like. Furthermore, the security information may restrict/permit only certain actions such as accessing, modifying, and/or deleting data sets”, at [0057.] Next, Thomas details, “System 100 enables user 105 (e.g., an IP marketplace participant such as an IP owner or a potential buyer), to buy, sell, search for, catalogue, disclose, negotiate, package, license, etc. IP assets”, at [0068.] Thus, a user can search (browse) yet still not have access to pertinent details. “When user 105 is authenticated, user 105 may access various applications and their corresponding data sources.” See [0070.] Now, a user can access relevant data. Thomas includes an “IP MATE 147 [that] sends an authorization request for the IP asset. In various embodiments, IP MATE 147 may format a report, send the originally submitted IP documentation, and/or send a message to log in to IP Marketplace 115 to review the IP asset data.” See [0079.]
Lastly, “In various embodiments, data stored in IP asset database 150 may be deemed as public due to the fact that such data may be published for the purpose of selling IP. IP marketplace 115 enables both open access publishing and controlled publishing. In embodiment, a user 105 authorizes controlled publishing of IP asset data, i.e., only invited users are able to access the data”. See [0081.] Thus, Thomas is controlling who sees what and these claim limitations are considered met.

Regarding claims 21, 22, 28, 29, and 30, the combination of Thomas, Hart, and Graham discloses all the limitations of claims 17 and 25, above.  Thomas further discloses alerts and notifications when detailing a “recommend and alert tool”, at [0126]; and, “The mobile alert tool enables an alert to be automatically generated and sent to a user.  The alert may comprise an email, a text message, a phone call and/or an indicator on the user's online portal”, and, Furthermore, in various embodiments, a mobile alert may be generated by the project management tool (e.g., upon the completion of a task, to alert a scheduled item, etc.”, at [0139.]
Further regarding claims 28 and 29, Examiner takes official notice that a device is required to have a loudspeaker to emit notifications sounds. Thomas’ method is configured to perform on “any device (e.g., personal computer) which communicates (in any manner discussed herein) with IP marketplace 115 via any network discussed herein.  Such browser applications comprise Internet browsing software installed within a computing unit or system to conduct online transactions and/or communications. These computing units or systems may take the form of a computer or set of computers, although other types of computing units or systems may be used, including laptops, notebooks, hand held computers, set-top boxes, workstations, computer-servers, main frame computers, mini-computers, PC servers, pervasive computers, network sets of computers, and/or the like.” See [0040.] Since these devices are inherently configured with loudspeakers, this claim limitation is considered met.

Regarding claims 23, 24, 31 and 32, the combination of Thomas, Hart, and Graham discloses all the limitations of claims 17 and 25, above.  Thomas further discloses a negotiation module and a consulting module when detailing how the system can “participate in a negotiation, review due diligence documents, respond to a survey, and the like”, at [0044]; and, “an automated or partially automated process such as a price negotiation or an auction”, at [0051.] Thomas adds, “System 100 enables user 105 (e.g., an IP marketplace participant such as an IP owner or a potential buyer), to buy, sell, search for, catalogue, disclose, negotiate, package, license, etc. IP assets”, at [0068]; and, “deal negotiation (step 230)”, at [0071.] Thomas includes “a marketplace for offering expert and/or consulting services and determining a price for those services”, at [01445.]  See also [Fig. 2 for Deal Negotiation] and [Figs. 4-6 for Consulting.]

Regarding claim 33, the combination of Thomas, Hart, and Graham discloses all the limitations of claim 25, above.  Not disclosed is a time stamp which certifies the date of any action undertaken by a search user or an advertising user on the apparatus.
However, Graham discloses a system and method for management of intangible assets that incorporates time stamps as follows. First, “The message digest can be time stamped with an atomic clock calibrated server to ensure that the intangible asset, or asset portfolio has not been altered and was created at the time it was created.” See [0053.] Next, “a time stamped message digest of their documents that establishes an irrefutable record of what the user sent to the trusted third party for innovate and when they sent it”, at [0102.] Finally, “An audit trail is also maintained of all access and the initial registration of any asset or subsequent version of the asset has a very strong attestation trail that includes a message digest (digital fingerprint) of all innovation related data and metadata as well as a time stamp from a calibrated and authenticated server.”  See [0285 and Fig. 6.]
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to use Graham’s method of using a time stamp with Thomas’ system and method of merchandising intellectual (IP) property because this leads to proof of original ownership, which is the core of IP merchandising. Graham understood that much of patent litigation comes down to who thought of what and when, and documented this important fact.

Regarding claim 36, the combination of Thomas, Hart, and Graham discloses all the limitations of claim 34, above.  Not disclosed by Thomas is wherein executing the advertising module comprises assigning an inserting date to the multimedia contents and saving the inserting date in the remote server.
However, Graham discloses saving the inserting date when detailing, “the message digest can be time stamped with an atomic clock calibrated server to ensure that the intangible asset, or asset portfolio has not been altered and was created at the time it was created.” See [0053.] Additionally, “an audit trail is also maintained of all access and the initial registration of any asset or subsequent version of the asset has a very strong attestation trail that includes a message digest (digital fingerprint) of all innovation related data and metadata as well as a time stamp from a calibrated and authenticated server.”  See [0285 and Fig. 6.]
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to use the Graham method of using an inserting date 
with Thomas’ system and method of merchandising intellectual (IP) property because this leads to proof of original ownership, or connections to whom accessed a piece of content.  This give the intended result of a trail of who accessed and/or manipulated.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas, in view of Hart, in view of Graham, further in view of Graham (US 20080294683), hereinafter, Graham ‘683.
Regarding claim 35, the combination of Thomas, Hart, and Graham, discloses all the limitations of claim 34, above.  Not disclosed by Thomas is applying digital signatures.
However, Graham ‘683 discloses a system and method for managing intellectual property. Graham ‘683 uses security processes to control access to the IP elements, including “create digital signatures”, at [0031.] Graham ’683 adds, “creating digital signatures may involve creating an indication that a user electronically signed a piece of information and creating an indicator of the authenticity of a piece of information”, at [0032]; and, “Time stamping/identity process 218 may obtain a digital signature for the user from security process 206 that is to be used as the creator information”, at [0039.]
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to use the Graham ‘683 method of using a digital signature with Thomas’ system and method of merchandising intellectual (IP) property because this leads to proof of original ownership, or connections to whom accessed a piece of content. This give the intended result of a trail of who accessed and/or manipulated.


Response to Arguments
Applicant’s arguments filed 03/01/2022 have been fully considered but they are not persuasive. Applicant’s first argument, begins on page 12, discussing 35 U.S.C. § 101, and seeking reconsideration. Examiner respectfully disagrees based on the reasoning below and maintains that the amended claims recite an abstract idea.

Applicant first contends that the prior Office Action explained that the claimed invention is directed to the abstract idea of “enabling the transfer of drugs.”  The Examiner notes that the prior Non-Final Rejection, filed 09/01/2021 stated the claims “describe the actions used to share intellectual content among several users.”  The Examiner adds that the amended claims were analyzed under the guidance of the 2019 PEG, all Prongs and all Steps, as mentioned by the Applicant on page 13.  Per this analysis, the  Examiner currently contends that the amended claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of marketing or sales activities for intellectual content; which is a commercial or legal interaction. This is categorized as a certain method of organizing human activity grouping of abstract idea.  The claims further recite the abstract idea of sharing content among a plurality of users.  This is a social activity and is illustrative of managing personal behavior or relationships or interactions between people.  Therefore, these actions are also categorized as a certain method of organizing human activity grouping of abstract idea.

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims simply instruct one to practice the abstract idea of marketing or sales activities and interactions between people utilizing a server, devices, a control unit, a network, a modem, and a plurality of modules to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f).  These components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component.  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner and defined by the 2019 PEG.

Applicant next argues, on page 14, that “the claims amount to significantly more than an abstract idea.”  The Examiner respectfully disagrees and asserts that for Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion.

Therefore, for the reasons cited above, the amended claims are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Applicant next argues, on page 15, that the claims “improves the technological field of content distribution, which is more than an abstract idea.”  The Examiner respectfully disagrees with Applicant for two reasons.  First, under Step 2A, Prong Two, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  As explained in the 2019 PEG, the evaluation of Prong Two requires the use of the considerations (e.g. improving technology) for integration into a practical application.  For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application.  The Applicant has not argued or put forth any evidence of said improvement in this regard, rather, the Applicant has merely made a statement without proffering any support for the statement.  Additionally, the Examiner cannot find any support in the claims or the present disclosure to reflect this improvement.  This therefore, bolsters the Examiner’s conclusion that this is a broad statement with no underlying backing to show the necessary improvement.
Second, Applicant’s language of a technical field of “content distribution” is far-fetched.  Applicant’s claims might reflect an improvement to the type of content advertised and shared; however, all the claimed steps are actions that a human would perform when interacting with other humans for “communicating intellectual contents”.  Thus, these steps may improve the idea of advertising, posting on a notice board, accessing content and generating intellectual content.  This is however, an improvement in the abstract idea of human interactions and not an improvement to a technical field as Applicant states.

Applicant’s final argument suggests allowability under 35 U.S.C. 102 and 35 U.S.C. 103.  See pages 15-16 of Remarks.  In light of the amendments made to the claims and subsequent rejections contained within this Office Action, the Examiner finds these arguments moot.   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Berger (US20120095849) discloses a method for promoting intellectual property.  Frank (US20080154682) also has a method for developing and implementing IP marketing.  Joao (US20030149588) discusses a method for providing information for marketing IP.  Malackowski (US20110295625) details an IP trading exchange.  Thomas (US20110282765) discloses a method for enabling IP data access in and IP marketplace.  Victor (US20130246343 and US20130247221) discloses an online document sharing community where users must accept terms of an NDA.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687


/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687